Title: To Thomas Jefferson from John Adams, 18 September 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square 18 Sepr. 1785

Inclosed, you have in Confidence some Compliments. Give me in confidence your Opinion of them. Is there any thing said by me which I ought not to have said? Is there any expression exceptionable? Have I compromised myself or the public in any thing? more than ought to be—
The Custom of making a Speech is so settled, that not only, the Secretary of State and the Master of the Ceremonies, but some of the Foreign Ministers, took the pains to inform me it was indispensable; otherwise being sensible of the difficulty of being complaisant enough without being too much, I intended to have delivered my Credentials, without saying more, than that they were Credentials to his Majesty from the United States. Your Friend.
 